In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1415
UNITED STATES OF AMERICA,
                                                   Plaintiﬀ-Appellee,
                                 v.

SHAWN BACON,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, Fort Wayne Division.
           No. 1:18-CR-1-HAB — Holly A. Brady, Judge.
                     ____________________

   ARGUED JANUARY 12, 2021 — DECIDED MARCH 22, 2021
               ____________________

   Before EASTERBROOK, WOOD, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. The controlled buy is a familiar law
enforcement tool. In a typical case, oﬃcers enlist a confiden-
tial informant to buy drugs from a suspected dealer. To pro-
tect against informant deception, oﬃcers search the informant
before and after the buy and frequently wire him so that they
can listen in on the transaction. We have held that “a con-
trolled buy, when executed properly,” is generally “a reliable
2                                                  No. 20-1415

indicator as to the presence of illegal drug activity.” United
States v. Sidwell, 440 F.3d 865, 869 (7th Cir. 2006).
    This case presents a novel variation on the classic con-
trolled buy. After receiving anonymous tips that Shawn Ba-
con was selling drugs from his home, oﬃcers conducted two
controlled buys. These controlled buys were unique in that
there was a second layer of separation between the oﬃcers
and Bacon: an acquaintance of the informant who acted as a
middleman. At the informants’ requests, the middlemen went
to Bacon’s home, bought drugs from Bacon (or so they said),
and then gave the drugs to the informants, who turned them
over to the police. Oﬃcers kept the informants under close
watch, but they did not search or wire the middlemen, who
were unaware of law enforcement involvement. These mid-
dlemen were unwitting participants in the controlled buys.
    Based largely on the anonymous tips and the controlled
buys, oﬃcers obtained a warrant to search Bacon’s home,
where they found an array of drugs and weapons. Federal
charges followed, and a jury convicted Bacon on all counts.
On appeal, Bacon submits that the district court should have
granted his motion to suppress because, in his view, the “un-
controlled” middlemen derailed probable cause for the search
warrant. He also challenges the court’s denial of his motion
for a Franks hearing and the suﬃciency of the evidence at trial.
We aﬃrm.
                        I. Background
    Oﬃcers of the Fort Wayne Police Department submitted
an aﬃdavit to a state-court judge seeking a warrant to search
Bacon’s home at 1728 ½ High Street. The aﬃdavit set forth the
following facts. Oﬃcers received a tip that Shawn Bacon,
No. 20-1415                                                 3

living at 1728 ½ High Street, was a known drug dealer who
had been arrested for selling cocaine from his home in the
past. The tipster told oﬃcers that Bacon had almost killed his
brother twice by supplying him with heroin. The tipster
added that Bacon used silver and black Chevy Impalas to de-
liver drugs. Oﬃcers later observed Bacon (whose appearance
they confirmed through a police database and Facebook) en-
tering and exiting 1728 ½ High Street and using both vehicles.
They ran the plates on the silver Impala, and the owner came
back as Shawn Bacon residing at 1728 ½ High Street.
    Eleven days after the first tip, oﬃcers received a second
tip, this one stating that Shawn Bacon, a resident of the up-
stairs apartment at 1728 High Street (which is in fact 1728 ½
High Street), was selling large amounts of heroin, cocaine,
and meth to the tipster’s friends. The tipster said that Bacon
was a convicted felon who had multiple guns in his residence.
Oﬃcers later confirmed that Bacon had a prior felony convic-
tion for dealing narcotics.
    To further corroborate the tips, oﬃcers arranged a con-
trolled buy. They first enlisted a confidential informant who
had proven credible and reliable in past cases. The informant,
in turn, reached out to an acquaintance who said he could buy
cocaine, heroin, meth, and guns from Bacon. Before the buy,
oﬃcers searched and wired the informant. The oﬃcers then
drove with the informant to the acquaintance’s house. From
there, the informant and the acquaintance drove together to
Bacon’s apartment. Surveillance units followed separately.
When they arrived at Bacon’s apartment, the informant gave
the acquaintance $100 to buy cocaine and told him to keep $20
for his trouble. Oﬃcers then observed the acquaintance enter
the upstairs apartment. He exited 18 minutes later, got back
4                                                 No. 20-1415

into the car with the informant, and handed the informant the
cocaine, explaining that Bacon had weighed it out at 1.5
grams. The acquaintance also told the informant that Bacon
had weapons all over his apartment. (The oﬃcers heard these
conversations because the informant was wearing a wire.) Af-
ter parting ways with the acquaintance, the informant met the
oﬃcers and gave them the cocaine. The oﬃcers again
searched the informant and found no contraband.
    A few weeks later, oﬃcers conducted a second controlled
buy. They enlisted a diﬀerent confidential informant who had
also proven credible and reliable in past cases. The informant
arranged to buy drugs from an acquaintance who lived down
the street from Bacon. Before the buy, oﬃcers searched and
wired the informant. The oﬃcers then drove with the inform-
ant to the acquaintance’s house. Once there, the informant
gave the acquaintance $260 to buy cocaine and meth. The ac-
quaintance took the money and walked toward Bacon’s apart-
ment. A surveilling oﬃcer saw the acquaintance enter Bacon’s
apartment and exit 17 minutes later, heading back toward his
own house. When the acquaintance got home, he motioned
for the informant to come inside. Once inside, the acquaint-
ance weighed and bagged the cocaine and then gave the in-
formant the cocaine along with a separate bag of meth.
(Again, the oﬃcers heard this exchange because the inform-
ant was wearing a wire.) The informant left the acquaintance’s
house, got back into the oﬃcers’ car, and handed them the
drugs. After the buy, the informant told the oﬃcers that the
acquaintance had purchased drugs from someone named
“Shawn” who had numerous weapons in his apartment.
   Based on these facts, a state-court judge issued a warrant
authorizing a search of 1728 ½ High Street for drugs and
No. 20-1415                                                 5

guns. Oﬃcers executed the warrant less than a week later.
They found guns; ammunition; a bulletproof vest; suspected
bombs; large quantities of meth, cocaine, and fentanyl; a dig-
ital scale; and a drug ledger. Later that day, oﬃcers stopped
Bacon in his car and arrested him. They searched the car and
found drugs and several guns, including two short-barreled
rifles. A week later, oﬃcers searched Bacon’s home again and
found more meth, cocaine, and fentanyl. A federal grand jury
indicted Bacon on several counts related to his armed drug
dealing and possession of short-barreled rifles and explosive
devices.
    Before trial, Bacon moved to suppress the evidence from
the initial home search on the ground that the aﬃdavit did
not supply probable cause. The district court denied his mo-
tion. After learning that both middlemen who bought drugs
from him during the controlled buys were later arrested on
drug charges, Bacon moved the court to reconsider its denial
of his motion to suppress. The court denied the motion. Bacon
also moved for a Franks hearing, arguing that the aﬃdavit had
omitted critical facts about the credibility of the middlemen.
The court denied that motion too. Bacon went to trial and the
jury convicted him on all counts. Bacon now appeals.
                       II. Discussion
A. Probable Cause
    Bacon’s principal contention is that there was no probable
cause for the warrant to search his home. He admits that con-
trolled buys ordinarily go a long way toward establishing
probable cause, see Sidwell, 440 F.3d at 869, but he maintains
that the controlled buys in this case were defective because
the actual buyers were an unknown quantity—oﬃcers did
6                                                    No. 20-1415

not know them, search them, or wire them. In short, they were
not “controlled,” so these were not valid controlled buys.
    The Fourth Amendment provides that “no Warrants shall
issue, but upon probable cause.” U.S. Const. amend. IV. Prob-
able cause for issuance of a search warrant exists if there is “a
fair probability that contraband or evidence of a crime will be
found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238
(1983). This is a “practical, common-sense” inquiry based on
“all the circumstances.” Id. “[T]he duty of a reviewing court
is simply to ensure that the magistrate had a substantial basis
for concluding that probable cause existed.” Id. at 238–39 (in-
ternal quotations, citation, and alterations omitted). We re-
view the district court’s factual findings for clear error and its
legal conclusions de novo. United States v. Rees, 957 F.3d 761,
764 n.1 (7th Cir. 2020).
    We begin by acknowledging that the controlled buys in
this case present novel risks. “The use of an unwitting inform-
ant introduces an additional layer of uncertainty to the trans-
action because it leaves open the possibility that the narcotics
were acquired not at the suspect residence but at the location
where the confidential and unwitting informants met before
and after the transaction.” United States v. Artez, 389 F.3d 1106,
1112 (10th Cir. 2004). Here, oﬃcers did not search or wire the
middlemen, so they could not confirm whether the middle-
men obtained the drugs from Bacon or from their own
stashes.
    At the same time, many of the concerns about voluntary
government informants are inapplicable to unwitting inform-
ants. Government cooperators merit skepticism because they
often have motives to lie such as payment, leniency, or ani-
mosity toward a rival. United States v. Glover, 755 F.3d 811, 816
No. 20-1415                                                     7

(7th Cir. 2014); United States v. Olson, 408 F.3d 366, 370–71 (7th
Cir. 2005); United States v. Cook, 102 F.3d 249, 251 (7th Cir.
1996). Unwitting informants, by contrast, have “nothing to
gain” from participating in controlled buys. United States v.
Gunter, 551 F.3d 472, 480–81 (6th Cir. 2009). Oﬃcers have not
promised them anything and they have no incentive to shift
blame because they do not know that law enforcement is in-
volved. To the contrary, unwitting informants have quite a bit
to lose. The unwitting informants in this case exposed them-
selves to criminal liability by participating in illegal drug
transactions. The incriminating nature of their statements and
actions in the controlled buys bolsters the reliability of those
statements and actions. See id. (unwitting informant’s state-
ments were reliable because he did not know oﬃcers were re-
cording him and he had nothing to gain from implicating the
defendant in a drug deal that also implicated him); cf. Olson,
408 F.3d at 371 (an informant’s statement against penal inter-
est “carries with it a presumption of reliability”).
     On balance, we conclude that the controlled buys in this
case were reliable indicators that Bacon was selling drugs
from his home. See Sidwell, 440 F.3d at 869. As in other cases,
the oﬃcers here did not actually see the drug sales. See, e.g.,
id.; United States v. McKinney, 143 F.3d 325, 329 (7th Cir. 1998).
Still, they watched and listened as the confidential informants
discussed the transactions with the middlemen; observed the
middlemen enter and exit Bacon’s apartment; and obtained
the drugs from the confidential informants immediately after
the transactions. The main point of uncertainty is whether the
middlemen bought the drugs at Bacon’s apartment. Bacon hy-
pothesizes, for example, that the middlemen could have stood
in his stairwell for 15 minutes, pretending to buy drugs, only
to sell their own drugs to the informants with impunity. We
8                                                  No. 20-1415

acknowledge this theoretical possibility, but we do not find it
troublesome on these facts. We have rejected similarly specu-
lative arguments in the context of standard controlled buys.
See, e.g., Sidwell, 440 F.3d at 869. Here, Bacon’s argument is
particularly unpersuasive because, by all appearances, the
middlemen did not know that they were participating in con-
trolled buys. Bacon does not explain what possible motive
they could have had for deceiving the confidential informants
about the source of the drugs.
    For these reasons, we hold that the unwitting informants
did not detract from the probative value of the controlled
buys. We note that several other circuits have approved of
controlled buys involving unwitting informants. United States
v. Washington, 775 F.3d 405, 407–08 (D.C. Cir. 2014); Artez, 389
F.3d at 1112–13 (collecting cases); see also Gunter, 551 F.3d at
480–81.
    We further hold that the controlled buys, along with the
other materials in the aﬃdavit, supplied probable cause for
the search warrant. Oﬃcers received two anonymous tips,
close together in time, that Bacon was selling drugs from his
home. The oﬃcers corroborated the tipsters’ information as to
Bacon’s cars, address, and criminal record. They then con-
ducted two controlled buys from Bacon’s residence. See
McKinney, 143 F.3d at 329 (“Controlled buys add great weight
to an informant’s tip.”). The middlemen who entered Bacon’s
apartment not only acquired drugs; they also told the inform-
ants that Bacon, a convicted felon, had weapons all over his
apartment. On these facts, the state-court judge had a substan-
tial basis for concluding that there was a “fair probability”
that oﬃcers would find evidence of illegal drug dealing activ-
ities at 1728 ½ High Street—even if the oﬃcers never saw
No. 20-1415                                                      9

Bacon himself selling drugs. See Gates, 462 U.S. at 238–39
(Probable cause exists if there is “a fair probability that con-
traband or evidence of a crime will be found in a particular
place.”) (emphasis added).
B. Franks Hearing
    Next, Bacon claims that he was entitled to a Franks hearing.
Under Franks v. Delaware, 438 U.S. 154 (1978), a search warrant
is invalid if the police obtain it by deliberately or recklessly
presenting false, material information to the issuing judge. Id.
at 155–56. Franks also extends to “deliberately or recklessly
deceptive omissions.” United States v. McMurtrey, 704 F.3d
502, 508 (7th Cir. 2013). To obtain a Franks hearing, a defend-
ant must “make a substantial preliminary showing (1) that the
warrant application contained a material falsity or omission
that would alter the issuing judge’s probable cause determi-
nation, and (2) that the aﬃant included the material falsity or
omitted information intentionally or with a reckless disregard
for the truth.” United States v. Clark, 935 F.3d 558, 563 (7th Cir.
2019). When a warrant application depends heavily on the
credibility of an informant, the omission of facts bearing on
the informant’s credibility may be material. See id. at 564–66.
We review a district court’s denial of a Franks hearing for clear
error and review the court’s legal conclusions de novo. Id. at
563–64.
    We see no error in the court’s denial of a Franks hearing.
Bacon faults oﬃcers for omitting that they did not know or
search the middlemen and that neither they nor the confiden-
tial informants saw or heard the actual purchases. These
omissions were immaterial because they were “clear from the
face of the aﬃdavit.” United States v. Spears, 673 F.3d 598, 605
(7th Cir. 2012). The only reasonable interpretation of the
10                                                  No. 20-1415

aﬃdavit is that oﬃcers did not know, search, or wire the mid-
dlemen. The aﬃdavit describes how oﬃcers knew, searched,
and wired the confidential informants. The omission of these
same facts for the middlemen implies that they did not exist.
And the aﬃdavit is clear that neither the oﬃcers nor the con-
fidential informants accompanied the middlemen into Ba-
con’s apartment. The aﬃdavit describes oﬃcers watching the
middlemen enter and exit Bacon’s apartment while they and
the confidential informants waited nearby in cars.
    Tellingly, Bacon’s only apparent basis for knowing about
these omissions is the aﬃdavit itself. If the omissions are plain
to Bacon from the face of the aﬃdavit, why would they not
have been plain to the state-court judge issuing the warrant?
See United States v. Wilburn, 581 F.3d 618, 625 (7th Cir. 2009)
(reasoning that the tipster’s personal knowledge would have
strengthened aﬃdavit but that its omission was immaterial
because “the aﬃdavit assumes no personal knowledge on the
part of the tipster, and the magistrate issued the warrant in
spite of its absence”). There is no need to hold a hearing to
uncover facts that are apparent from the face of the aﬃdavit.
    Bacon also faults oﬃcers for failing to disclose that the
middlemen were going to be arrested. In his view, the arrests
negatively aﬀected their credibility. Bacon supplies nothing
but pure speculation, however, for his assumption that oﬃc-
ers knew about these impending arrests, one of which hap-
pened almost a year after the first controlled buy. In any
event, these omissions, too, were immaterial. The aﬃdavit de-
scribes the middlemen buying drugs from Bacon and resell-
ing them to the confidential informants. It is hard to see how
their eventual arrests on drug charges damaged their credi-
bility when the aﬃdavit already described them selling (or at
No. 20-1415                                                    11

least reselling) illegal drugs. And this segues to a broader
point: probable cause did not hinge on the credibility of the
middlemen. As we have said, credibility concerns arise when
informants have motives to lie. See Glover, 755 F.3d at 816; Ol-
son, 408 F.3d at 370–71; Cook, 102 F.3d at 251. The unwitting
informants in this case had no motive to lie, so their credibility
is beside the point. See Gunter, 551 F.3d at 480–81.
C. Suﬃciency of the Evidence at Trial
    Finally, Bacon argues that the government failed to prove
certain elements of the charged oﬀenses at trial, such that the
district court should have granted his motion for a judgment
of acquittal. We review a district court’s denial of a motion for
a judgment of acquittal de novo, viewing the evidence in the
light most favorable to the prosecution. United States v.
Tantchev, 916 F.3d 645, 650 (7th Cir. 2019). We aﬃrm “if any
rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.” Id. (internal quota-
tions, citation, and alteration omitted).
    Bacon first challenges the jury’s finding that he possessed
a “destructive device” for purposes of Count 5, which
charged him with possessing an unregistered firearm, and
Count 6, which charged him with possessing a firearm in re-
lation to a drug-traﬃcking oﬀense. See 26 U.S.C. §§ 5841,
5861(d); 18 U.S.C. § 924(c). The jury instructions defined “de-
structive device” as “any explosive or incendiary bomb, or
any combination of parts either designed or intended for use
in converting any device into any explosive or incendiary
bomb and from which an explosive or incendiary bomb may
readily be assembled.” See 18 U.S.C. § 921(a)(4); 26 U.S.C.
§ 5845(f); United States v. Lockwood, 789 F.3d 773, 779 (7th Cir.
2015).
12                                                   No. 20-1415

    The evidence permitted a rational jury to find that Bacon
possessed a destructive device. The oﬃcers who searched Ba-
con’s home found a large drink container and a galvanized
steel pipe, both of which had fuses coming out of them. X-rays
showed that the devices contained powder and ammunition.
An ATF bomb technician testified that lighting the fuse to ei-
ther device would cause an explosion. He further testified that
the devices were “explosive devices” or “bombs.” An ATF
chemist testified that some of the powder samples from the
devices were “explosive mixtures.” She classified the devices
as low-grade explosives. Based on this evidence, a rational
jury could find that the devices were explosive bombs and
thus destructive devices. Because the evidence supported the
jury’s finding that Bacon possessed a destructive device, we
need not consider his argument that he did not know that his
rifles had illegally short barrels, such that they could not qual-
ify as illegal firearms for purposes of Count 5.
    Next, Bacon argues that the government failed to prove
that he knowingly possessed body armor for purposes of
Count 4, which charged him with possessing body armor af-
ter a conviction for a crime of violence, in violation of 18
U.S.C. § 931(a)(1)). We disagree. Oﬃcers found a bulletproof
vest in Bacon’s closet, along with firearms. The government
introduced the vest at trial and oﬀered testimony that it was
a “bulletproof vest” or “body armor” designed to be worn
over clothing to protect against gunfire. The vest had a tag in-
side listing the manufacturer as “Point Blank Body Armor.” A
jury could conclude that Bacon—who had weapons galore in
his home and car—knew that the vest was body armor.
   Bacon’s last challenge is to drug quantity. He claims the
government failed to prove that he possessed with intent to
No. 20-1415                                               13

distribute at least 400 grams of a mixture or substance con-
taining fentanyl, as charged in Count 1. See 21 U.S.C.
§ 841(b)(1)(A)(vi). Bacon admits that oﬃcers recovered 232
grams of fentanyl during the first search of his home, but he
questions where the other 168 grams came from. Bacon for-
gets that oﬃcers searched his home a second time and found
an additional 217 grams of fentanyl. The government’s expert
in forensic science and forensic chemistry testified that the
mixtures from both searches contained fentanyl. This evi-
dence allowed a rational jury to find that Bacon possessed at
least 400 grams of fentanyl. Moreover, Bacon does not chal-
lenge the jury’s finding that he also possessed 500 grams of
meth. This finding independently supports Bacon’s convic-
tion on Count 1 and results in the same sentencing range, so
any error with respect to the quantity of fentanyl was harm-
less. See 21 U.S.C. § 841(b)(1)(A)(viii).
                                                   AFFIRMED